DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with the Marc Boillot on 14 July 2022.  Attorney Boillot and Examiner also discussed a portable mobile power supply connector features described in paragraph 106 of the specification as the potential dependent claims. Attorney Boillot authorized the amendments to the dependent claims that incorporates the discussed subject matter. 
4.	The application has been amended as follows: 
1. (Currently amended) A method for enrolling a holder of comprising a microcontroller, sensor, processor and memory, the method comprising:
receiving, by the processor, power from a portable mobile power supply connector; 
storing, by the processor, a plurality of biometric patterns in the memory; 
generating, by the processor, a reference biometric template of the holder from the plurality of biometric patterns; 
initiating, by the processor, a financial transaction with a POS; 
based on the initiating, capturing, by the sensor, biometric data; 
sending, by the processor, a request comprising the captured biometric data to the microcontroller;
determining, by the microcontroller, that the captured biometric data is not present in the memory by comparing the captured biometric data to the reference biometric template data; 
sending, by the microcontroller, a response to the processor;
receiving, by the processor, the response and activating, by the processor, the captured biometric based on the received response; and 
executing, by the processor, the financial transaction, using the activated biometric data.




2. (Canceled)
3. (Currently amended) The method of claim 1, wherein receiving, by the processor,  power from the portable mobile power supply connector includes detecting a cold power-up. 
 	4. (Canceled)
5. (Canceled) 
6. (Canceled) 
7. (Canceled)
8. (Currently amended) A device for enrolling a holder of [[a]] the device, comprising:
a microcontroller; 
a sensor; 
a processor; and 
a memory storing executable instructions that when executed by the processor causes the processor to perform the steps of: 
storing a plurality of biometric patterns in the memory; 
generating a reference biometric template of the holder from the plurality of biometric patterns; 
initiating a financial transaction with a POS;
based on initiating, capturing via the sensor biometric data; 
sending a request comprising the captured biometric data to the microcontroller; 
determining via the microcontroller that the captured biometric data is not present in the memory by comparing the captured biometric data to the reference biometric template data;
sending via the microcontroller a response;
receiving the response and activating the captured biometric data based on the received response; and 
executing the financial transaction, using the activated biometric data.


9. (Currently amended) The device of claim 8, wherein the storing of the plurality of biometric patterns is in response to the receiving of power from a portable mobile power supply connector.
10. (Canceled)
11. (Currently Amended) The device of claim [[8]] 9, 
further comprising the portable mobile power supply connector, wherein receiving, by the processor, power from a portable mobile power supply connector includes detecting a cold power-up.
12. 	(Canceled) 

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is US2019/0095655A1 to Krawczewicz et al., US2021/0049612A1 to Chen, and US2009/0145972A1 to Evans.
The prior art of record fails to teach or disclose at least “receiving, by the processor, power from a portable mobile power supply connector; storing, by the device processor, a plurality of biometric patterns in the device memory; generating, by the processor, a reference biometric template of the holder from the plurality of biometric patterns; initiating, by the processor, a financial transaction with a POS; based on initiating, capturing, by the sensor, biometric data; sending, by the processor, a request comprising the captured biometric data to the microcontroller; determining, by the microcontroller, that the captured biometric data is not present in the memory by comparing to the reference biometric template data; sending, by the microcontroller, a response to the processor; receiving, by the processor, the response and activating, by the processor, the captured biometric based on the received response; and executing, by the processor, the financial transaction, using the activated biometric data”.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANULLA ABDULLAEV/Examiner, Art Unit 3692                                                                                                                                                                                                        
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692